

116 HR 3036 IH: Breaking Barriers for Women Veterans Act
U.S. House of Representatives
2019-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3036IN THE HOUSE OF REPRESENTATIVESMay 28, 2019Mr. Rose of New York introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve the provision of health care to women veterans by the Secretary of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Breaking Barriers for Women Veterans Act. 2.Women Veterans Retrofit Initiative (a)In generalThe Secretary of Veterans Affairs shall retrofit existing medical facilities of the Department of Veterans Affairs with fixtures, materials, and other outfitting measures to support the provision of care to women veterans at such facilities.
 (b)PlanNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a plan to address deficiencies in environment of care for women veterans at medical facilities of the Department.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $20,000,000 to carry out subsection (a) in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.
			3.Staffing of women's health primary care providers at medical facilities of the Department of
 Veterans AffairsThe Secretary of Veterans Affairs shall ensure that each medical facility of the Department of Veterans Affairs has not fewer than one full-time or part-time women's health primary care provider whose duties include, to the extent possible, providing training to other health care providers of the Department on the needs of women veterans.
		4.Additional funding for primary care and emergency care clinicians in Women Veterans Health Care
			 Mini-Residency Program
 (a)In generalThere is authorized to be appropriated to the Secretary of Veterans Affairs $1,000,000 for each fiscal year for the Women Veterans Health Care Mini-Residency Program of the Department of Veterans Affairs to provide opportunities for participation in such program for primary care and emergency care clinicians.
 (b)Treatment of amountsThe amounts authorized to be appropriated under subsection (a) shall be in addition to amounts otherwise made available to the Secretary for the purposes set forth in such subsection.
			5.Establishment of women veteran training module for non-Department of Veterans Affairs health care
			 providers
 (a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall establish and make available to community providers a training module that is specific to women veterans.
 (b)Community provider definedIn this section, the term community provider means a non-Department of Veterans Affairs health care provider who provides health care to veterans under the laws administered by the Secretary of Veterans Affairs.
			6.Study on staffing of Women Veteran Program Manager program at medical centers of the Department of
			 Veterans Affairs and training of staff
 (a)StudyThe Secretary of Veterans Affairs shall conduct a study on the use of the Women Veteran Program Manager program of the Department of Veterans Affairs to determine—
 (1)if the program is appropriately staffed at each medical center of the Department; (2)whether each medical center of the Department is staffed with a Women Veteran Program Manager; and
 (3)whether it would be feasible and advisable to have a Women Veteran Program Ombudsman at each medical center of the Department.
 (b)ReportNot later than 270 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the study conducted under subsection (a).
 (c)TrainingThe Secretary shall ensure that all Women Veteran Program Managers and Women Veteran Program Ombudsmen receive the proper training to carry out their duties.
			